Detailed Action
1.	This Office Action is in response to the Applicants’ communication filed on 12/04/2020. In virtue of this communication, claims 1-11 and 13-20 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks on pages 8-10, applicant presented the argument mainly based on the amended claim limitation. However, the amended claim limitation is considered obvious by the rationales found in the newly cited prior art. See greater details in the claim rejection section set forth below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,728,373 B2, respectively, in view of Kim Pub. No.: US 2001/0009863 A1.
To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 1, 13 and 20 are compared to the patented independent claims 1, 10 and 18 respectively.
The patent claims 1, 10 and 18 discloses the instant limitations in of instant claim 1 [as same limitations are in 13 and 20] as follows:
receiving an incoming phone call (lines 8-9 of col. 11);
determining a phone number from which the incoming phone call originated (lines 10-11 of col. 11); and
performing a search of a database to determine an entity type associated with the phone number from which the incoming phone call originated (lines 25-33 of col. 11). 
Although patent claims does not explicitly show: “conditionally preventing a message from being left via the incoming phone call”, claim limitation is considered obvious the rationales found in Kim. In fact, claim does not specifically define what are required or involved in preventing, what the conditions are and what type of a message Kim teaches setting of a rejection of call based on a key input (210-290 in fig. 2) which sets a time period (see Table 3-8 on pages 2-3).

    PNG
    media_image1.png
    151
    299
    media_image1.png
    Greyscale

Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of patent 10,728,373 B2 by providing an incoming call restriction in a telecommunication unit as taught in Kim to obtain the claimed invention as specified in the instant claims. Such a modification would have included a call management to restrict an incoming call so that a user could have set up a time of unavailability to respond the incoming call with the reasons to the caller as suggested in par. 0009-0010 of Kim. 

4.1	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

5.	Claims 1-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 9,264,867 B1, respectively, in view of Kim. 
To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 1, 13 and 20 are compared to the patented independent claims 1, 10 and 11 respectively. 
The patent claims 1, 10 and 11 discloses the instant limitations in of instant claim 1 [as same limitations are in 13 and 20] as follows:
receiving an incoming phone call (lines 66-67 of col. 10);
determining a phone number from which the incoming phone call originated (lines 1-2 of col. 11); and
performing a search of a database to determine an entity type associated with the phone number from which the incoming phone call originated (lines 25-33 of col. 11). 
Although patent claims does not explicitly show: “conditionally preventing a message from being left via the incoming phone call”, claim limitation is considered obvious the rationales found in Kim. In fact, claim does not specifically define what are required or involved in preventing, what the conditions are and what type of a message such as voicemail or text message. In particular, Kim teaches setting of a rejection of call based on a key input (210-290 in fig. 2) which sets a time period (see Table 3-8 on pages 2-3).
Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of patent 9,264,867 B2 by providing an incoming call restriction in a telecommunication unit as taught in Kim to obtain the claimed invention as specified in the instant claims. Such a modification would have included a call management to restrict an incoming call so that a user could have set up a time of unavailability to respond the incoming call with the reasons to the caller as suggested in par. 0009-0010 of Kim. 

5.1	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

6.	Claims 1-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 10,051,098 B2, respectively, in view of Kim.
To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 1, 13 and 20 are compared to the patented independent claims 1, 13 and 16 respectively. 
The patent claims 1, 13 and 16 discloses the instant limitations in of instant claim 1 [as same limitations are in 13 and 20] as follows:
receiving an incoming phone call (lines 30-31 of col. 11);
determining a phone number from which the incoming phone call originated (lines 32-33 of col. 11); and
performing a search of a database to determine an entity type associated with the phone number from which the incoming phone call originated (lines 36-60 of col. 11). 
Although patent claims does not explicitly show: “conditionally preventing a message from being left via the incoming phone call”, claim limitation is considered obvious the rationales found in Kim. In fact, claim does not specifically define what are required or involved in preventing, what the conditions are and what type of a message such as voicemail or text message. In particular, Kim teaches setting of a rejection of call based on a key input (210-290 in fig. 2) which sets a time period (see Table 3-8 on pages 2-3).
Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of patent 10,051,098 B2 by providing an incoming call restriction in a telecommunication unit as taught in Kim to obtain the claimed invention as specified in the instant claims. Such a modification would have included a call management to restrict an incoming call so that a user could have set up a time of unavailability to respond the incoming call with the reasons to the caller as suggested in par. 0009-0010 of Kim. 

6.1	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karves et al.  Patent No.: US 7, 085, 257 B1 in view of Gruchala et al. Pub. No.: US 2010/0086111 A1 and Wilk Patent No.: US 6,768,789 B1. 

Claim 1
Karves discloses a method (fig. 1, 2 &10-12 depict for providing a wireless terminal access to a phonebook database of a system or network to display the caller name), comprising: 
receiving an incoming phone call (incoming call in 201 in fig. 2 or 701 of fig. 7); and
determining a phone number from which the incoming phone call originated (201 of fig. 2, wireless terminal identifies caller phone number).
	Although Karves does not explicitly show: “performing a search to determine an entity type associated with the phone number from which the incoming phone call originated; and conditionally preventing a message from being left via the incoming phone call”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “performing a search to determine an entity type associated with the phone number from which the incoming phone call originated” initially, claim does not specifically define what are required or involved in performing a search, and what an entity type is. In accordance with MPEP 2111, an entity type could be reasonably interpreted as a friend, a coworker, a family number or a business or a name associated with a phone number. Indeed, Karves discloses caller information searched in network phonebook database (fig. 2) vial WLAN (fig. 3), www server in fig. 10, WAP server in fig. 11 and server in fig. 12. Accordingly, if Karves’ teaching were compared to the claim limitation, Karves would have rendered the addressing claim limitation obvious. However, to advance the prosecution further evidence is provided herein Gruchala. In particular, Gruchala teaches querying a database (par. 0058) to determine a name or more information associated with a phone number (par. 0059; see 714, 176 & 718 in fig. 7; name).
	Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify a network phonebook of Karves by providing party information for data-capable communication device as taught in Gruchala. Such a modification would have provided further information of caller to aid the call receiver in remembering the nature of a communication in order to make a decision if an incoming call shall be answered as suggested in par. 0006 of Gruchala. 
	Secondly, to consider the obviousness of the amended claim limitation “conditionally preventing a message from being left via the incoming phone call”, It’s important to note that claim does not specifically define what are  required or involved in preventing, what the conditions are and what type of a message such as voicemail or text message. Moreover, if the claim limitation is reasonably interpreted in light of MPEP 2111.04. II. Contingent Limitations, claim requires only to prevent an incoming call going into a voicemail. If so, a conventional mobile phone would have read on the claim limitations because a button or a means to end an incoming call is an intrinsic feature of the conventional mobile phone. Accordingly, one of ordinary skill in the art would have expected the amended claim limitation to perform equally well with a mobile phone and a wireless terminal of Karves and Gruchala. 

    PNG
    media_image2.png
    873
    397
    media_image2.png
    Greyscale

	Alternatively, the obviousness of the amended claim limitation could be considered obvious by the rationales found in Wilk. In particular, Wilk teaches playing a selected message to caller in response to incoming call (130 in fig. 2; lines 19-25 of col. 4, 1. I’m sorry but I am in a meeting and can’t get your right now, I will call you back in about X minutes).
Therefore, it would have been obvious matter to one of ordinary skill in the art, at the time of this invention was made, to modify a network phonebook of Karves in view of Gruchala by providing a system for answering a telephone call as taught in Wilk to obtain the claimed invention as specified in the claim. Such a modification would have a telecommunication system to manage call answering so that a callee could assemble an outgoing message based on the criteria instead blocking an incoming call as suggested in lines 5-28 of col. 2 in Wilk. 

Claim 2
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, where if the user does not choose to perform the phone number search, then the name associated with the phone number from which the incoming phone call originated is not determined (209 in fig. 2 of Karves would have rendered the claim obvious if user chooses not to perform more information 718 and search address 720 in fig. 7 of Gruchala).

Claim 3
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising:
providing at least one search method for determining the name associated with the phone number from which the incoming phone call originated (Gruchala, 720 or 718 in fig. 7), 
receiving, from the user, a selection of the at least one search method (Gruchala, par. 0058-0059 and selecting 716, 718 or 720 by user in fig. 7), and
accessing the at least one selected search method for determining the name associated with the phone number from which the incoming phone call originated (Karves, 205 of fig. 2 in view of fig. 10-12; Gruchala, Google or Yahoo upon user’s request in par. 0059-0060), including: 
accessing a remote site for determining a name associated with the phone number (Gruchala, par. 0059-0060); and 
outputting the name associated with the phone number from which the incoming phone call originated on a mobile phone device (Karves, 208 in fig. 2 and 302-303 in fig. 3; Gruchala, par. 0059-0060, 718 could display an address associated with the phone number of name involved in the communication, an area or country, biographic information, occupation, organization).

Claim 4
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising:
answering the incoming phone call (Karves, 201 in fig. 2) and placing the incoming phone call into a holding state (step 110 of fig. 2 in lines 31-36 of col. 5 in Milk); 
retrieving information associated with the phone number while the incoming phone call is in the holding state (Karves, 203-203 or 203-207 in fig. 2; 110 of fig. 2 in Milk), the retrieved information including the entity type (Gruchala, par. 0058-0059); and 
outputting the retrieved information associated with the phone number (Karves, 208 in fig. 2).

Claim 5
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising providing to a remote site the phone number from which the incoming phone call originated (Karves, 205-206 of fig. 2 in view of fig. 10-12 and see col. 9 & 15; as identified caller phone number in step 201, when queried in step 206, caller phone number will be provided to remote phonebook information server or WWW server or WAP server or a remote site as shown in fig. 10-12; Gruchala, searching on Yahoo or Google as mentioned in par. 0059).

Claim 6
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising:
determining if the phone number is associated with a name in a phonebook of a mobile phone device (Karves, 202-203 in fig. 2); and 
accessing a remote site in response to determining that the phone number is not associated with the name in the phonebook of the mobile phone device (Karves, 205-206 of fig. 2 in view of fig. 10-12 and see col. 9 & 15; as identified caller phone number in step 201, when queried in step 206, caller phone number will be provided to remote phonebook information server or WWW server or WAP server or a remote site as shown in fig. 10-12; Gruchala, searching on Yahoo or Google as mentioned in par. 0059).

Claim 7
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, wherein determining the entity type associated with the phone number from which the incoming phone call originated is performed after an initiation by a user of a mobile phone device (Gruchala, 718, 716, 720 in fig. 7 selected by user to search additional information explained in par. 0059-0060).

Claim 8
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, wherein determining the entity type associated with the phone number from which the incoming phone call originated is performed automatically (Karves, algorithms in fig. 2-3 & 7 are performed without user interaction).

Claim 9
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising accessing a remote site, the remote site including a caller ID database (Karves, phonebook database in 206 of fig. 2 and fig. 10-12).


Claim 10
Karves, in view of Gruchala and Wilk, discloses the method of claim 1, further comprising retrieving information associated with the phone number, the information including a mailing address (Karves, addresses in lines 42-45 of col. 12; Gruchala, even search for address in fig. 7 would have rendered additional information obvious).

Claim 11
Karves, in view of Gruchala, discloses the method of claim 1, further comprising retrieving information associated with the phone number, the information including a webpage (Karves, fig. 10 and lines 28-50, www and http; see claim 4 on page 18 for access www server; see evidence for URL in 201 in fig. 2 of Wiederin et al. Pub. No.: US 2002/0026579 A1).

Claim 13-19
	Claims 13-19 are system claims corresponding to method claims 1-7. Limitations in claims 13-19 are found reciting the same scopes of the respective claim limitations in claims 1-7. Accordingly, claims 13-19 are considered obvious by the same rationales applied in the rejection of claims 1-7 respectively, set forth above.

Claim 20
	Claim 20 is a program product claim corresponding to method claim 1. Limitations in claim 20 are found reciting the same scope of the respective limitations in claim 1. Accordingly, claim 20 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643